Citation Nr: 1211918	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-23 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right eye condition.

2.  Entitlement to service connection for a right eye condition.

3.  Entitlement to service connection for an innocently acquired psychiatric condition, to include an anxiety reaction.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to June 1951.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO.  

By way of a January 2010 rating decision the RO determined that new and material evidence had not been submitted to reopen previously denied claims of service connection for a right eye condition.

Of preliminary importance, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for anxiety as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for a psychiatric disorder, to include anxiety.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for a right eye disorder and the issue of service connection for an innocently acquired psychiatric condition are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In October 1968, the Board denied the Veteran's claim of service connection for a right eye condition.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The evidence received since the October 1968 decision is neither cumulative in nature nor repetitive of that previously of record and raises a reasonable possibility of substantiating the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a right eye condition.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In this decision, the Board reopens the Veteran's claim of service connection for a right eye condition and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary.

The Board denied the Veteran's original claim of service connection for a right eye disability in an October 1968 decision.  He did not appeal this decision.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).  

The evidence available at the time of the October 1968 rating decision consisted of service treatment records and personnel records.  

The Veteran sought to reopen his claim in August 2009.  The evidence now includes VA treatment records, private treatment records and lay statements from the Veteran in support of his claim.  

The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Lay statements may also be sufficient to establish a medical diagnosis or nexus); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new and does bear directly on the question of whether the Veteran's right eye condition was incurred in or aggravated by service.  This evidence provides a more complete picture of the Veteran's disability and its origin, and, thus, is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.  As such, it is considered new and material, and the claim is reopened.  

The Board's finding is also consistent with the Court's (the United States Court of Appeals for Veterans Claims) recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2011).  In that decision, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

However, the adjudication of the Veteran's claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a right eye condition, the appeal to this extent is allowed, subject to further action as discussed hereinbelow. 



REMAND

A July 1969 clinical record diagnosed the Veteran with defective vision of the right eye.  The Veteran claimed that his right eye was injured in service at the firing range.  

In a September 2009 written statement; however, the Veteran reported that a young lieutenant hit him with a weapon.  

In a November 2009 written statement, the Veteran stated that while at the rifle range a corporal stepped on his weapon that injured his eye. 

With regards to a psychiatric condition, the service treatment record reflects that the Veteran was diagnosed with emotional instability reaction and immature personality in a May 1951.  It was noted that the Veteran was "nervous" since an infection in his jawbone as a teenager.  It was further noted that the Veteran had frequent episodes of emotional instability and was incapable of performing his duties.  It was recommended that the Veteran be separated from service.  

A May 1951 discharge report noted, in part, that the "soldier ha[d] been dealt with individually in an effort to calm his nervousness and correct his violent temper, but to no avail."  Another record noted that the Veteran stated that:  "[i]n the morning when [he got] up, [he got] up spitting.  Then it seem[ed] like my arms and legs [got] weak and then my head start[ed] swimming and [he] just start[ed] trembling all over and it seem[ed] like [he] [did not] want to talk to anybody."

A June 1951 Report of Medical Examination for the purposes of separation diagnosed the Veteran with inadequate personality.

The post-service records reflect that the Veteran was diagnosed with anxiety reaction, chronic, moderate, secondary to physical problems and employment in November 1966.  An April 1967 private psychiatric examination diagnosed the Veteran with psychoneurotic conversion reaction.  A June 1967 written medical statement noted that the Veteran had "psychogenic factors as well as the organic...."

The Board finds that a VA examination addressing the nature and likely etiology of this claimed disorder is "necessary" pursuant to 38 U.S.C.A. § 5103A(d).  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran filed a Workman's Compensation claim.  (See Income-Net Worth and Employment Statement dated March 1963).  The VA claims folder does not include records of the Workman's Compensation claim that might be pertinent to his VA claim.  As such, if possible, those records should be obtained and associated with the claims folder.  

The record reflects that the Veteran has received Social Security Administration (SSA) disability benefits since at least May 1969.  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps in order to obtain copies of any outstanding records of treatment of the Veteran by VA and/or any other health care provider.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO also should take all indicated action to contact SSA in order to obtain copies of any records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits in 1969.  If the records are not available, make a notation to that effect in the claims folder.

3.  The RO also should take appropriate steps to contact the Veteran in order to retrieve copies of records referable to his Workman's Compensation claim(s) in 1963 and associate them with the claims folder.  If the records are not available, make a notation to that effect in the claims folder.

4.  The Veteran then should be afforded a VA examination in order to determine the nature and etiology of the claimed innocently acquired psychiatric disorder, to include anxiety.  It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this remand, and acknowledges such review in the examination report.  All necessary tests should be conducted.  

Based on a review of the claims file and the results of the examination, the examiner should provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disability had its clinical onset during the Veteran's period of service.  

In offering these opinions, the VA examiner should comment on the service treatment records, post-service treatment records and examination reports, and the Veteran's reported history.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

5.  The Veteran also should be afforded a VA examination in order to determine the nature and likely etiology of the claimed right eye disability.  It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this remand, and acknowledges such review in the examination report.  All necessary tests should be conducted.  

Based on a full review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not that any current acquired right eye disability is due to any injury or other event or incident of his period of active service.  

In offering these opinions, the VA examiner should comment on the service treatment records, post-service treatment records and examination reports, and the Veteran's reported history.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

6.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


